On February 17, 2005, pursuant to Gov.Bar R. V(11)(F), this court indefinitely suspended respondent, Shelbra Haggins, Attorney Registration No. 0056244, last known business address in Cleveland, Ohio, based on her October 5, 2004 indefinite suspension by the United States District Court for the Northern District of Ohio. This court’s order allowed respondent to file a petition for reinstatement *1475with this court upon the filing of proof that she has been reinstated to the practice of law in the United States District Court, Northern District of Ohio. It has come to the court’s attention that as a prerequisite to admission in the United States District Court, Northern District of Ohio, that court’s Loe.R. 83.5 requires an attorney to be admitted to the practice of law and in good standing with the highest court of any state. Therefore, it will not be possible for respondent to be reinstated by the federal district court until she is reinstated by this court. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, that respondent may file her petition for reinstatement to the practice of law in Ohio pursuant to Gov.Bar R. V(10)(B) upon the filing of an affidavit in which she avers that the only legal impediment to her reinstatement by the United States District Court, Northern District of Ohio, is her February 17, 2005 suspension by the Ohio Supreme Court.
IT IS FURTHER ORDERED, sua sponte, that in addition to the prerequisites to reinstatement listed in Gov.Bar R. V(10)(E), respondent must establish, to the satisfaction of the panel of the Board of Commissioners on Grievances and Discipline, hearing her petition for reinstatement, that the only legal impediment to her reinstatement by the United States District Court for the Northern District of Ohio is her February 17, 2005 suspension by the Ohio Supreme Court.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Section.